Citation Nr: 1639618	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-48 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than May 20, 2008 for service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision by the Newington Connecticut Department of Veterans Affairs (VA) Regional Office (RO).  The RO in Winston-Salem, North Carolina now has jurisdiction of this file.  

In December 2010, the Veteran appeared at a hearing before a Decision Review Officer.  A transcript of the hearing is in the record.

In May 2014, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran's original service connection claim for PTSD was received in September 1988.

2.  In a December 1988 rating decision, service connection for PTSD was denied.  

3.  The Veteran was notified of the rating decision on December 16, 1988 and he did not appeal that decision.

4.  On April 24, 2008, VA received a report from a mental health provider submitted in support of the Veteran's claim for PTSD, which diagnosed PTSD and attributed it to the Veteran's service in Vietnam.  

5.  On May 8, 2008, the RO received an informal claim to reopen service connection for PTSD from the Veteran's service representative.

6.  On May 20, 2008, the RO received the Veteran's formal claim to reopen service connection for PTSD.

7.  Until April 24, 2008, the date VA received a mental health report diagnosing PTSD due to service, there was no pending claim or informal claim received at VA from the Veteran or a duly authorized representative for the claim to reopen service connection for PTSD nor did VA receive Federal, VA, or uniformed services treatment records.

8.  The Veteran's claim for service connection for PTSD was reopened by the RO in August 2008 and in a rating decision dated in December 2008, the Veteran was granted service connection for PTSD effective May 20, 2008, the date the Veteran filed a formal claim to reopen the claim for service connection for PTSD.


CONCLUSION OF LAW

The criteria for entitlement to an effective date of April 24, 2008, but no earlier, for a grant of entitlement to service connection for PTSD are met.  38 U.S.C.A. § 5110 (West 2016); 38 C.F.R. §§ 3.155, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

 The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

The facts pertaining to the issue an earlier effective date for PTSD are not in dispute and the Veteran's appeal as to the issue is decided as a matter of law. Thus, the VCAA is not applicable to the issue on appeal.  Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive).

Facts and Analysis

In September 1988, the Veteran filed a claim for service connection for PTSD.  The service treatment records did not show any mental health symptoms, treatment, or diagnosis.  In an October 1988 VA examination, the VA examiner determined the Veteran did not meet the diagnostic criteria for PTSD.  In the report, the examiner discussed combat stressors reported by the Veteran and acknowledged that the Veteran received the combat infantry badge.  The RO issued a rating decision in December 5, 1988 denying the Veteran's claim for service connection for PTSD because there was no evidence of a PTSD diagnosis.  The Veteran was notified of the rating decision on December 16, 1988 along with notification of his appellate rights.  The Veteran did not appeal this decision and the December 1988 rating decision became final.  38 U.S.C.A. § 4005 (c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19,192 (1988); currently, 38 U.S.C.A. § 7105 (c) (West 2016), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of collateral attack by showing the decision involved clear and unmistakable error (CUE).  38 C.F.R. § 3.105 (a).

On April 24, 2008, VA received from the Norwich Vet Center a report that stated it was submitted in support of the Veteran's claim for PTSD.  In the report, the mental health provider diagnosed PTSD and linked it to the Veteran's service in Vietnam.  

On May 8, 2008, VA received an informal claim to reopen the claim for service connection for PTSD from a Veteran Service Organizations that had been appointed as the Veteran's service representative as demonstrated in a contemporaneous power of attorney, VA Form 21-22, executed by the Veteran on May 1, 2008.  On May 20, 2008, the Veteran filed a formal claim for service connection for PTSD which the RO construed as a claim to re-open the original claim for service connection for PTSD.  

In August 2008, the RO sent the Veteran advising him that the December 1988 denial was now final but "due to recent change in VA regulations in reference to combat veterans who [were awarded] the Combat Infantry Badge," the Veteran's claim was reopened.  The letter cautioned, however, that to be awarded service connection, he must submit new and material evidence related to the reason the Veteran's claim was denied in December 1988.  See 38 C.F.R. § 3.156.  In the Veteran's case, he was advised he needed to present evidence of a PTSD diagnosis.  

In a rating decision dated in December 2008, the Veteran was awarded service connection for PTSD with a 100 percent rating.  The effective date of service connection was May 20, 2008, the date the VA received the Veteran's formal claim to re-open. 

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  If a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation from service, or else, it is (at the earliest) whenever the Veteran eventually filed a claim.  38 U.S.C.A. § 5110 (a), (b); 38 C.F.R. § 3.400 (b)(2).

The provisions of 38 U.S.C.A. § 5101 (a) mandate that a claim must be filed in order for any type of benefit to be paid.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998). 

A "claim" includes a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p).  

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1 (r).  The effective date for an award of benefits based upon new and material evidence is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (q)(2).

A formal claim is a specific claim in the form prescribed by the Secretary.  38 C.F.R. § 3.151.  Also, any communication or action indicating the intent to apply for a benefit under the laws administered by the VA may be considered an informal claim, provided that it identifies generally, although not necessarily with specificity, the benefit sought.  38 C.F.R. § 3.155; 38 C.F.R. § 3.1 (p).

Additionally, at the time the Veteran sought to reopen his claim for service connection for PTSD, in some cases, the date of a VA outpatient examination or evidence from a private physician may be accepted as an informal claim.  38 C.F.R. § 3.157 (b) (2007).

The Board must look to all communications in the file that may be interpreted as applications for claims, formal and informal, for benefits and then to all other evidence of record to determine the "earliest date as of which," disability is ascertainable.  38 U.S.C.A. § 5110 (b) (2); see 38 C.F.R. §§ 3.400 (o) (2), 3.155(a); Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

After the rating decision in December 1988 and before April 24, 2008 there was no communication or action from the Veteran indicating intent to claim service connection for PTSD.  On April 24, 2008, however, VA received a report from the Veteran's mental health provider, which contained a diagnosis of PTSD linked to the Veteran's Vietnam service.  It specifically stated it was in support of the Veteran's claim for service connection for PTSD.  At that time, the report, acted as informal claim.  See 38 C.F.R. § 3.157 (b) (2) (2007) (VA records or records from private physician received by VA can act as an informal claim to reopen).  

The Board thus finds that the date of receipt of the Veteran's claim to reopen service connection for PTSD is not May 20, 2008, the date VA received the formal claim, VA Form 21-526.  Instead, the date of receipt of the claim is April 24, 2008, which is the date that VA received an informal claim in the form of a medical report.  Therefore under 38 C.F.R. § 3.400 (o)(1), the critical date in assigning the effective date is the date of receipt of the current claims, which is April 24, 2008, the date VA received the informal claim to re-open.  38 C.F.R. §§ 3.1 (9) (r), 3.155, 3.157, 3.400 (2007).  

The Board further finds that before April 24, 2008 there was no other Federal, VA, or uniformed services treatment record that may serve as an informal application to reopen the claim of service connection for PTSD and, as such, there was no pending informal claim under 38 C.F.R. § 3.157 (receipt of VA or Federal records) or under 38 C.F.R. § 3.156 (c) (final decision will be reconsidered when subsequently acquired uniform service records).  The Board notes the Veteran's file is now in electronic form and there is a set of service treatment records with an electronic entry date in August 2015.  It is not clear whether VA physically received this set of records in August 2015.  The RO, however, first requested and received a set of service treatment records in March 1971.  Comparison of the two sets of service treatment records establish the latter August 2015 set of records duplicate the March 1971 records.  Thus, even if the second set of service treatment records was not received until August 2015, VA already had the Veteran's service treatment records when it denied the Veteran's original claim for service connection for PTSD in the December 1988 rating decision.  Therefore, due to finality, 38 C.F.R. § 3.160, there was no pending claim or unadjudicated claim under 38 C.F.R. § 3.160 (c) or informal claim under 38 C.F.R. §§ 3.155, 3.156, and 3.157, for service connection prior to April 24, 2008, and there is no factual or legal basis to assign an effective date before April 24, 2008, based on an unadjudicated pending claim.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.

Pursuant to 38 U.S.C.A. § 5110 (g), the Veteran argues that his earlier effective date should be a year earlier, or April 24, 2007.  He points to the August 2008 VA letter which stated, "due to recent change in VA regulations in reference to combat veterans who [were awarded] the Combat Infantry Badge," his claim was re-opened.  He argued that the RO originally denied his claim because of the lack of proof of a PTSD stressor.  Since the RO reopened his claim based upon the award of the combat infantry badge and due to a recent VA regulation change, § 5110 (g) requires the one year retroactive effect be applied to his claim with an effective date of April 24, 2007.  

The Board has determined that 38 U.S.C.A. § 5110 (g) does not apply in this case.  The General Counsel has stated that the Board must determine whether the appellant would have received a more favorable outcome, i.e., something more than a denial of benefits, under the prior law and regulation, including for the periods both prior to and after the effective date of the change in law.  VAOPGCPREC 3-2000 (2000); 65 Fed. Reg. 33422 (2000).  The record is not clear exactly what change occurred in 2005 as referenced in the August 2008 letter.  Therefore, in the broadest sense, there is no basis for the Board to state that the Veteran would have received a more favorable outcome by the application of a regulation change.  Based upon the record before the Board, the application of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.114 would be abstract and hypothetical.  

More specifically, in this instance, the RO originally denied the Veteran's claim in 1988 not because of insufficient evidence of a stressor, but rather, due to the lack of evidence of a PTSD diagnosis and, if made, connecting the PTSD diagnosis to any part of the Veteran's service, including combat.  The only change the Veteran points to is a change in the law or VA administrative regulation that allows a combat infantry badge to act as proof of the Veteran in combat and establishing a stressor related to combat.  There is nothing to suggest any VA administrative change concerning proof of combat for PTSD claims also changed the additional elements of a PTSD claim, namely, a PTSD diagnosis pursuant to the required diagnostic criteria and nexus of that PTSD diagnosis to service, including combat.  Furthermore, the evidence suggests VA at that time accepted the Veteran's evidence of a combat stressor.  Indeed, the VA examiner noted combat stressors and the Veteran's award of a combat infantry badge.  The Board notes that the presumption of a combat related stressor in a PTSD claim was already in effect before 2005.  Compare 38 C.F.R. § 3.304 (2004) with 38 C.F.R. § 3.3-4 (2005).  In short, application of the regulation relying upon the combat presumption of a combat related stressor due to an award of the combat infantry badge would not have resulted in a more favorable outcome to the Veteran.  That required receipt by VA on April 24, 2008 with evidence the Veteran had a diagnosis of PTSD and a medical opinion connecting his PTSD to service.     

Finally, the Court held in Sears v. Principi, 16 Vet. App. 244, 248  (2002) that, "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  In order for the Veteran to be awarded an effective date based on an earlier claim, he has to show clear and unmistakable error (CUE) in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).

The Board recognizes that the Veteran has argued that the RO issued the initial rating decision in December 1988, based upon CUE, and therefore the effective date should be the date he filed his initial claim for PTSD in September 1988.  In a rating decision dated in April 2015, the RO, however, denied the claim that the December 1988 decision was based upon CUE.  The Veteran was notified of this decision and his appellate rights and provided VA Form 21-0958, the notice of disagreement, to begin the appeal.  No notice of disagreement was filed, and the April 2015 rating decision is now final.  38 U.S.C.A. § 7105 (c) (West 2002 & Supp. 2016); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  Thus, the original denial of service connection for PTSD remains final and binding.  Absent a specific allegation and finding of CUE, the Board simply cannot award service connection earlier than April 24, 2008 as the effective date for service connection for PTSD.

In sum, the Veteran's claim was originally denied in a December 1988 rating decision.  Until April 2008, VA did not receive any other claim or evidence regarding service connection for PTSD, nor does the record allow any earlier effective date than April 24, 2008, which is the date VA received his claim to reopen service connection for PTSD.  Accordingly, the Veteran's claim for an effective date earlier than April 24, 2008, must be denied.  







ORDER

Entitlement to an effective date of April 24, 2008, but no earlier, for service connection for PTSD is granted. 




____________________________________________
KELLI KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


